DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 13, 2021 has been entered.

Response to Arguments
	Applicants argue that the prior art cited fails to teach the claims as amended.  Applicants’ arguments are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-11 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ling (PGPUB 2018/0137865) in view of Kwok-Suzuki et al. (PGPUB 2016/0070898), hereinafter referenced as Kwok-Suzuki.

Regarding claims 1, 9 and 17, Ling discloses a method, apparatus and medium, hereinafter referenced as a method for outputting information, comprising: 
at least one processor (processor; p. 0039); and 
a memory storing instructions, wherein the instructions when executed by the at least one processor (memory; p. 0047), cause the at least one processor to perform operations, the operations comprising:
receiving a message of requesting to enter a target user mode, the message being inputted by a first user (receiving a request to use an online banking service; p. 0034); 
determining identity information of the first user according to a pre-trained voiceprint recognition model or a predetermined answer set (capturing training data), wherein a voiceprint characteristic vector recognized by the voiceprint recognition model (voiceprint recognition modeling) has a corresponding relationship with the identity information of a user (user’s identity), or an answer in the answer set has a corresponding relationship with the identity information of the user (p. 0034), but does not specifically teach determining whether the target user mode matches the identity information of the first user and selecting, if the target user mode matches the identity information, an operation option page matching the target user mode from a preset operation option page set, to output the operation option page.

determining whether the target user mode matches the identity information of the first user (determine that a child is trying to watch an adult movie; p. 0050); and 
selecting, if the target user mode matches the identity information, an operation option page matching the target user mode from a preset operation option page set, to output the operation option page (granting access/displaying appropriate data; p. 0033, 0050), to select settings according to users preferences.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to control user’s access to secure devices and to determine whether the user is capable of performing certain function.
Regarding claims 2 and 10, it is interpreted and rejected for similar reasons as set forth above.  In addition, Kwok-Suzuki discloses a method further comprising: 
selecting, if the target user mode does not match the identity information, an operation option page matching a user mode matching the identity information of the first user from the preset operation option page set, to output the operation option page (access ineffective; p. 0036, 0097, 0100-0106).
Regarding claims 3 and 11, Ling discloses a method wherein the determining identity information of the first user comprises: 
in response to receiving first voice of the first user, generating a first voiceprint characteristic vector based on the first voice (p. 0034); and 
inputting the first voiceprint characteristic vector into the voiceprint recognition model to obtain the identity information of the first user (p. 0034). 
claims 7 and 15, it is interpreted and rejected for similar reasons as set forth above.  In addition, Kwok-Suzuki discloses a method wherein the identity information comprises at least one of: 
gender, age or family member identifier (homeowner/friend profile; p. 0102).
Regarding claims 8 and 16, it is interpreted and rejected for similar reasons as set forth above.  In addition, Kwok-Suzuki discloses a method further comprising: 
in response to receiving second voice of a second user, generating a second voiceprint characteristic vector based on the second voice (voice sample; p. 0035, 0051-0053); 
inputting the second voiceprint characteristic vector into a voiceprint recognition model to obtain identity information of the second user, the recognition model being used to represent a corresponding relationship between the voiceprint characteristic vector (voice sample; p. 0035, 0051-0053) and the identity information of the user (identity; p. 0025-0029); and 
determining a younger user from the first user and the second user, and selecting an operation option page matching a user mode corresponding to the younger user from the preset operation option page set to output the operation option page (adult vs. child; p. 0050). 




Claim 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ling in view of Kwok-Suzuki and in further view of Shelton et al. (USPN 10,019,561), hereinafter referenced as Shelton.

Regarding claims 4 and 12, Ling in view of Kwok-Suzuki disclose a method as described above, but does not specifically teach wherein the determining identity information of the first user comprises: 
outputting a question for verifying user identity information; 
determining, in response to receiving reply information inputted by the first user, whether an answer matching the reply information is included in the answer set; and
determining, if the answer is included in the predetermined answer set, the user identity information corresponding to the answer matching the reply information as the identity information of the first user. 
Shelton discloses a method as described above, but does not specifically teach wherein the determining identity information of the first user comprises: 
outputting a question for verifying user identity information (security question; col. 2, line 22-33, col. 12, lines 32-50 and col. 13, line 65 – col. 14, line 10); 
determining, in response to receiving reply information inputted by the first user, whether an answer matching the reply information is included in the answer set (matching; col. 2, line 22-33, col. 12, lines 32-50 and col. 13, line 65 – col. 14, line 10); and 
determining, if the answer is included in the predetermined answer set, the user identity information corresponding to the answer matching the reply information as the 
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to provide additional authentication without sacrificing convenience of the user.

Claim 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ling in view of Kwok-Suzuki and in further view of Vair et al. (PGPUB 2011/0040561), hereinafter referenced as Vair.

Regarding claims 5 and 13, Ling in view of Kwok-Suzuki disclose a method as described above, but does not specifically teach wherein the generating a first voiceprint characteristic vector based on the first voice comprises: 
importing the first voice into a pre-trained universal background model to perform mapping to obtain a first voiceprint characteristic super-vector, the universal background model being used to represent a corresponding relationship between voice and the voiceprint characteristic super-vector; and 
performing a dimension reduction on the first voiceprint characteristic super-vector to obtain the first voiceprint characteristic vector. 
Vair discloses a method wherein the generating a first voiceprint characteristic vector based on the first voice comprises: 
importing the first voice into a pre-trained universal background model (UBM; p. 0036, 0042-0051) to perform mapping to obtain a first voiceprint characteristic super-
performing a dimension reduction on the first voiceprint characteristic super-vector to obtain the first voiceprint characteristic vector (a dimensionality reduction; p. 0039), to allow better accuracy improvement on speaker recognition task. 
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to assist with providing accurate recognition results.

Claim 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ling in view of Kwok-Suzuki and in further view of Junqua et al. (USPN 9,415,257), hereinafter referenced as Junqua.

Regarding claims 6 and 14, Ling in view of Kwok-Suzuki disclose a method as described above, but does not specifically teach a method further comprising: 
recording, in response to determining the first user belonging to a predetermined population group according to the identity information of the first user, a time point of determining the identity information of the first user as a viewing start time of the first user; and 
outputting time prompting information or performing a turnoff operation, in response to determining at least one of a difference between a current time and the viewing start time of the first user being greater than a viewing duration threshold of the 
Junqua discloses a method comprising:
selecting, if the target user mode does not match the identity information, an operation option page matching a user mode matching the identity information of the first user from the preset operation option page set, to output the operation option page (providing control and only allowing a child to access certain channels; col. 2, line 64 – column 3, line 5);
importing the first voice into a pre-trained universal background model to perform mapping to obtain a first voiceprint characteristic super-vector, the universal background model being used to represent a corresponding relationship between voice and the voiceprint characteristic super-vector (col. 8, line 39 – col. 9, line 59 and col. 10, line 42-64); and 
performing a dimension reduction on the first voiceprint characteristic super-vector to obtain the first voiceprint characteristic vector (dimension reduction; col. 8, line 39 – col. 9, line 59 and col. 10, line 42-64);
recording (logging), in response to determining the first user belonging to a predetermined population group according to the identity information of the first user (young kids/children/certain viewers), a time point of determining the identity information of the first user as a viewing start time of the first user (viewing duration; col. 1, lines 55-67 with col, 3, line 15-26); and 
outputting time prompting information or performing a turnoff operation, in response to determining at least one of a difference between a current time and the 
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to enhance ease, use and versatility of devices.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).
Lew discloses authenticating a user through trained voiceprint modeling (abstract with p. 0014, 0036, 0045, 0055, 0063).
Baracaldo et al. discloses authenticating a user through trained voiceprint modeling (p. 0038).
Chug et al. disclose authenticating a user through trained voiceprint modeling (p. 0070).
Wang et al. discloses authenticating a user and determining a model recommendation (abstract with p. 0112).
Nucci et al. discloses authenticating a user through trained voiceprint modeling (column 4, lines 32-46).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAKIEDA R JACKSON/           Primary Examiner, Art Unit 2657